ORDER
Robin Mahoney (“Mahoney”) appeals a final award of the Labor and Industrial Relations Commission (“Commission”) denying her request for continuing temporary total disability benefits (“TTD”) and medical costs associated with a proposed back surgery. Following an injury sustained while working for Bath & Body Works, Inc. (“Employer”), Mahoney filed a claim with the Division of Workers’ Compensation, which then conducted a hearing, made appropriate findings, and ordered Employer to provide medical treatment, including spinal fusion surgery, and also to pay TTD benefits until Mahoney achieved maximum medical recovery. Employer requested review by the Commission, which reversed the award, finding that Mahoney had received the medical care and treatment necessary to relieve her from the effects of the injury, had achieved maximum medical recovery within twelve weeks of the injury, did not require spinal surgery as a result of her on-the-job injury, and had sustained no permanent disability as a result of that injury.
Because the Commission findings and award are supported by competent and substantial evidence and are not clearly contrary to the overwhelming weight of the evidence, we affirm. Rule 84.16(b).